  From:        Benjamin Weisenberg benjamin@ottingerlaw.com
Subject:       Re: Buchanan
   Date:       June 26, 2019 at 5:48 PM
     To:       Schindel, Miriam R. (White Plains) Miriam.Schindel@jacksonlewis.com
    Cc:        Taimur (Tim) Alamgir taimur@leelitigation.com, Kozak, Jonathan M. (White Plains) Jonathan.Kozak@jacksonlewis.com, CK Lee
               cklee@leelitigation.com, Burker, Isaac J. (White Plains) Isaac.Burker@jacksonlewis.com, Saima Ali saima@ottingerlaw.com,
               Robert Ottinger robert@ottingerlaw.com

    All:

    Checking in on this again. Thank you.

      On Jun 25, 2019, at 8:03 PM, Robert Ottinger <robert@ottingerlaw.com> wrote:

      Thanks, Miram.

      I am adding Saima Ali to this email, she is an associate at our firm.

      Robert Ottinger

      Employment Lawyer
      The Ottinger Firm, P.C.
      New York & San Francisco
      (917) 566-2037
      www.ottingerlaw.com




      On Tue, Jun 25, 2019 at 5:01 PM Schindel, Miriam R. (White Plains) <Miriam.Schindel@jacksonlewis.com> wrote:
            Just returning from being out all day. Will connect with Jon tomorrow to schedule a time to speak.

            Regards.



            On: 25 June 2019 10:01,


            Miriam R. Schindel
            Jackson Lewis P.C.             ​




            44 South Broadway 14th Floor
            White Plains, NY 10601
            Direct: (914) 872-6884 | Main: (914) 872‑8060
            Miriam.Schindel@jacksonlewis.com | www.jacksonlewis.com
            Winner, ILTA’s Innovative Law Firm of the Year


            "Benjamin Weisenberg" <benjamin@ottingerlaw.com> wrote:

           I hope this finds everyone well. Is there a time convenient to everyone’s calendar to discuss the Notices in advance of our Friday deadline? Thank you.

             On Jun 21, 2019, at 10:20 AM, Taimur Alamgir <taimur@leelitigation.com> wrote:

             Please feel free to submit. Thanks.

             Get Outlook for iOS

             From: Kozak, Jonathan M. (White Plains) <Jonathan.Kozak@jacksonlewis.com>
             Sent: Friday, June 21, 2019 9:54:02 AM
             To: Benjamin Weisenberg
             Cc: Robert Ottinger; Schindel, Miriam R. (White Plains); Taimur Alamgir; CK Lee; Burker, Isaac J. (White Plains)
             Subject: RE: Buchanan

             This is fine. Thank you.


             Jonathan M. Kozak
             Attorney at Law        ​




             Jackson Lewis P.C.
             44 South Broadway
             14th Floor
             White Plains, NY 10601
             Direct: (914) 872-6885 | Main: (914) 872‑8060
             Jonathan.Kozak@jacksonlewis.com | www.jacksonlewis.com
             Winner, ILTA’s Innovative Law Firm of the Year

             From: Benjamin Weisenberg <benjamin@ottingerlaw.com>
             Sent: Thursday, June 20, 2019 8:01 PM
             To: Kozak, Jonathan M. (White Plains) <Jonathan.Kozak@jacksonlewis.com>
             Cc: Robert Ottinger <robert@ottingerlaw.com>; Schindel, Miriam R. (White Plains) <Miriam.Schindel@jacksonlewis.com>; Taimur ("Tim")
             Alamgir <taimur@leelitigation.com>; cklee@leelitigation.com; Burker, Isaac J. (White Plains) <Isaac.Burker@jacksonlewis.com>
             Subject: Re: Buchanan

             All:

             The following complies with Magistrate Gold’s Individual Rules for requesting an adjournment. Please confirm your agreement, or please
             circulate any proposed changes. Thank you.

             ***
             Dear Judge Gold:
The Ottinger Firm, P.C. respectfully submits the following request for an adjournment of the upcoming June 26, 2019, telephonic conference on behalf of all parties in the above captioned action.


1.   The original date of the upcoming telephone conference is June 26, 2019, at 10:00 a.m. See ECF Dkt. Text Order, June 18, 2019;

2.   This is the first request for an adjournment of the upcoming teleconference;

3.   All parties consent to this request;

4.   On June 20, 2019, the parties jointly requested Hon. Frederic Block grant an additional week to “submit a joint proposed notice,” in this action (i.e., until June 28, 2019). See ECF Dkt. No. 81.

5.   The parties respectfully suggest July 9, 2019, as an adjournment date; and

6.   The requested adjournment will not affect any other scheduled dates.




          On Jun 20, 2019, at 5:15 PM, Kozak, Jonathan M. (White Plains) <Jonathan.Kozak@jacksonlewis.com> wrote:

          Robert/Benjamin,
          I do not believe this is necessarily a substantive change, but please confirm you are still in agreement. Thank you.


          Jonathan M. Kozak
          Attorney at Law            ​




          Jackson Lewis P.C.
          44 South Broadway
          14th Floor
          White Plains, NY 10601
          Direct: (914) 872-6885 | Main: (914) 872‑8060
          Jonathan.Kozak@jacksonlewis.com | www.jacksonlewis.com
          Winner, ILTA’s Innovative Law Firm of the Year

          From: Taimur Alamgir <taimur@leelitigation.com>
          Sent: Thursday, June 20, 2019 5:06 PM
          To: Kozak, Jonathan M. (White Plains) <Jonathan.Kozak@jacksonlewis.com>; benjamin@ottingerlaw.com; Robert Ottinger
          <robert@ottingerlaw.com>; CK Lee <cklee@leelitigation.com>
          Cc: Schindel, Miriam R. (White Plains) <Miriam.Schindel@jacksonlewis.com>; Burker, Isaac J. (White Plains)
          <Isaac.Burker@jacksonlewis.com>
          Subject: Re: Buchanan

          We propose to revise the letter as follows:


                      Dear Judge Block:

                      We represent Defendants Pay-O-Matic Check Cashing Corp. and The Pay-O-Matic Corp. (“Defendants”). This letter is
                      submitted jointly on behalf of all parties.

                      By Order following the conference on May 24, 2019, the Court directed the parties to file by June 21, 2019 a joint proposed
                      collective action notice for the court’s review. The parties jointly and respectfully request that the deadline for the parties to
                      submit a joint proposed notice be extended by one week until June 28, 2019.

                      Thank you for your consideration.



          Taimur Alamgir, Esq.
          Lee Litigation Group, PLLC
          148 West 24th Street, Eighth Floor
          New York, NY 10011
          Email: taimur@leelitigation.com
          Phone: (212) 465-1124
          Fax: (212) 465-1181

          Please note our new address.




          From: Kozak, Jonathan M. (White Plains) <Jonathan.Kozak@jacksonlewis.com>
          Sent: Thursday, June 20, 2019 3:36 PM
          To: benjamin@ottingerlaw.com; Robert Ottinger; CK Lee; Taimur Alamgir
          Cc: Schindel, Miriam R. (White Plains); Burker, Isaac J. (White Plains)
          Subject: Buchanan


          The following is proposed text for a letter to Judge Block this afternoon:

                      Dear Judge Block:

                      We represent Defendants Pay-O-Matic Check Cashing Corp. and The Pay-O-Matic Corp. (“Defendants”). This
                      letter is submitted jointly on behalf of all parties.

                      By Order following the conference on May 24, 2019, the Court directed the parties to file by June 21, 2019 a joint
                      proposed collective action notice for the court’s review, with any areas of disagreement highlighted. The parties
                      jointly and respectfully request that the deadline for the parties to submit a joint proposed notice, with
                      disagreements highlighted for the court’s review, be extended by one week until June 28, 2019.
                         disagreements highlighted for the court’s review, be extended by one week until June 28, 2019.

                         Thank you for your consideration.

                Please confirm agreement. Thank you.


                Jonathan M. Kozak
                Attorney at Law
                Jackson Lewis P.C.
                44 South Broadway
                14th Floor
                White Plains, NY 10601
                Direct: (914) 872-6885 | Main: (914) 872‑8060
                Jonathan.Kozak@jacksonlewis.com | www.jacksonlewis.com
                Winner, ILTA’s Innovative Law Firm of the Year




        Best,

        --
        ---
        Benjamin D. Weisenberg
        The Ottinger Firm, P.C.
        450 Lexington Ave. - 4th Floor
        New York, NY 10017
        + 212 571 2000 Main
        + 212 571 0505 Fax
        + 917 747 5303 Cell
        www.ottingerlaw.com

        This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, please notify the sender by reply email
        and delete the message and any attachments. Thank you.



   Best,

   --
   ---
   Benjamin D. Weisenberg
   The Ottinger Firm, P.C.
   450 Lexington Ave. - 4th Floor
   New York, NY 10017
   + 212 571 2000 Main
   + 212 571 0505 Fax
   + 917 747 5303 Cell
   www.ottingerlaw.com

   This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, please notify the sender by reply email
   and delete the message and any attachments. Thank you.




Best,

--
---
Benjamin D. Weisenberg
The Ottinger Firm, P.C.
450 Lexington Ave. - 4th Floor
New York, NY 10017
+ 212 571 2000 Main
+ 212 571 0505 Fax
+ 917 747 5303 Cell
www.ottingerlaw.com

This message is sent by a law firm and may contain information that is privileged or confidential. If you received this transmission in error, please notify the sender by reply email and
delete the message and any attachments. Thank you.
